FMI Provident Trust Strategy Fund FMIRX Quarter-End Positions 12/31/2009 CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE WEIGHT G1151C101 ACN ACCENTURE PLC IRELAND 5.76% CTXS CITRIX SYS INC 4.01% CTSH COGNIZANT TECHNOLOGY SOLUTIONS 7.49% DV DEVRY INC DEL 5.57% ESRX EXPRESS SCRIPTS INC 5.84% FAST FASTENAL CO 0.86% BEN FRANKLIN RES INC 4.02% 38141G104 GS GOLDMAN SACHS GROUP INC 4.69% HTLD HEARTLAND EXPRESS INC 1.21% INFY INFOSYS TECHNOLOGIES LTD 6.14% JEC JACOBS ENGR GROUP INC DEL 2.44% KSS KOHLS CORP 5.09% PNC PNC FINL SVCS GROUP INC 4.40% SCHW SCHWAB CHARLES CORP NEW 4.63% TJX TJX COS INC NEW 4.33% 92826C839 V VISA INC 5.59% WAG WALGREEN CO 4.66% 191216AL4 THE COCA COLA CO CORPORAT BOND, 3.625% DUE 3-15-14 0.71% 20825CAS3 CONOCOPHILLIPS CORPORATE BOND, 4.75% DUE 2-1-14 2.13% 428236AV5 HEWLETT PACKARD CO CORPORATE BOND, 4.75% DUE 6-2-14 2.26% 46625HHN3 JPMORGAN CHASE & CO CORPORATE BOND, 4.65% DUE 6-1-14 1.37% 46625HHP8 JPMORGAN CHASE & CO CORPORATE BOND, 3.70% DUE 1-20-15 1.86% CASHEQUIVALENTS 13.70%
